Citation Nr: 1019415	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-20 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1964 to 
July 1968 and from October 1974 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends he is entitled to an increased initial 
evaluation for his service-connected PTSD, currently 
evaluated as 30 percent disabling.  In a June 2006 statement 
of the case, the RO relied on an August 2005 VA examination 
in continuing the current 30 percent evaluation.  However, in 
his June 2006 substantive appeal, the Veteran asserted that 
his service-connected PTSD has increased in severity since 
his August 2005 VA examination.  As such, a new VA 
examination is therefore warranted.  See 38 C.F.R. § 3.159 
(2009); see also VAOPGCPREC 11-95 (1995) (a new examination 
is appropriate when there is an assertion of an increase in 
severity since the last examination); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (holding that VA's statutory duty 
to assist includes a thorough and contemporaneous medical 
examination).

As a final note, the Board observes VA treatment records were 
last associated with the claims file in June 2006.  Thus, on 
remand, VA should associate with the claims file any 
additional VA treatment records generated since June 2006.  
See generally Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 
	

Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding VA records for 
treatment for the Veteran's service-
connected PTSD.  Specifically, records 
related to the Veteran's treatment 
after June 2006 must be associated with 
the claims file.  Efforts to obtain 
these records must continue until it is 
determined that they do not exist or 
that further attempts to obtain them 
would be futile.  The non-existence or 
unavailability of such records must be 
verified and this should be documented 
for the record.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2009).

2.	Schedule the Veteran for a VA 
psychiatric examination to determine 
the current degree of severity of his 
PTSD.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was completed.  
The examiner should identify the 
nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and 
an explanation of the significance of 
the current levels of psychological, 
social, and occupational functioning 
which support the score.  The examiner 
should specifically comment on the 
impact of the Veteran's PTSD upon his 
social and industrial activities 
including his employability.  The 
rationale for all opinions expressed 
must be provided.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


